UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABD AL HAKIM GHAMB AHMAD
ALHAG

Petz'tioner/Plaintijf
` case No. 05-€\/-2199 (RCL)

BARACK H. OBAMA, et al.

l
1
l
|
v. |
l
|
Respondents/Defena’anls. |

l

3 STIPULATION AND ORDER

Upon consideration of the Stipulated Motion for Voluntary Dismissal Without
Prejudice and for Continued Counsel Access Pursuant To the Protective Order, lt is hereby
STIPULATED AND ORDERED that:

l. Petitioner Abd al Hakim Ghalib Ahmad Alhag’s (ISN 686’s) Petition for a
Writ of Habeas Corpus, and this action, are hereby DISMISSED without prejudice

2. The Protective Order and Procedures for Counsel Access to Detainees at
the United States Naval Base in Guantanamo Bay, issued by Judge Hogan on September ll,
2008, in In rex Guantana)no Bay Detainee Litigation, No. 08-MC~442 (TFH) (D.D.C.) (OS-MC-
0442 Dkt. No. 235), and entered in this ease (Dkt. No. 73) on that date (the "Protective Order"),
shall remain in effect and continue to govern Petiti0ner Alhag’s access to counsel while he
remains confined at Guantanamo Bay and has the right to seek further relief by habeas corpus,
whether or not he actually continues to have a petition pending before the Court.

3. This Stipulation and Order is without prejudice to the parties’ rights to
seek to set aside, modify, or otherwise obtain relief from any provision herein or of the

Protective Order on any ground that could be or could have been raised at any time.

4. The Court shall retain jurisdiction to enforce the terms of this Stipulation

and Order.
SO ORDERED.

Signed by Royce C. Lamberth, Chief Judge, on january _Q_, 2013.